DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Because all claims drawn to a nonelected invention or species have been cancelled, no claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 23, 2019.
Drawings
The drawings were received on December 21, 2020.  These drawings are not acceptable.
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because replacement figures 1-3, as submitted December 21, 2020, appear to be a photograph (for figures 1 and 3) and contain impermissible shading (for figure 2, which is blurry) and or fail to use "India ink or equivalent" as required (see 37 CFR 1.84 (a) (1). Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the presence of fewer refrigerant passages in the second condenser section than in the first condenser section, as recited in claim 9, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang et al (US Patent No. 4,330,034) in view of Beaver (US Patent Application Publication No. 2018/0100700).
Regarding claim 1, Lang et al. discloses a heat exchange bundler comprising:
a first condenser section (1, see figure 2 and column 3 lines 16-18)comprising a first set of straight refrigerant passages having a first total cross-sectional area;
a second condenser section(1’, see figure 2 and column 3 lines 16-18) comprising a second set of straight refrigerant passages having a second total cross-sectional area;
an inlet header (inlet manifold 7, see figure 2 and column 3 line 18);
a first intermediate header (collecting chamber 8, see figure 2 and column 3 lines 17-18);
said first set of straight refrigerant passages each connected at a first end (left, see figure 2) to said inlet header and connected at a second end (right, see figure 2) to said intermediate header;
said second total cross-sectional area less than said first total cross-sectional area (see figure 2; see also claim 1).
It is noted that Lang et al. does not disclose said first condenser section and said second condenser section to have an identical number of refrigerant passages, with the cross-sectional area of each refrigerant passage in said second condenser section being less than the cross-sectional area of each refrigerant passage in said first condenser section.
However, Beaver explicitly discloses using an equal number of refrigerant passages that have a smaller cross section to reduce the cross sectional area of a heat exchanger (see figure 6).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to implement an identical number of refrigerant passages in the second section as are in the first section, and to use a reduced cross sectional area of each tube of the second section, as is taught by Beaver, in the heat exchanger of Lang et al, in order to better distribute the refrigerant, and therefore heat to be transferred, than would be the case with less pipes in the second section.

Regarding claim 2, Lang et al. discloses the heat exchange bundle to further comprise an outlet header (8, see figure 2 and column 3 lines 20-25);
said second set of straight refrigerant passages each connected at a second end to said outlet header (see figure 2).

Regarding claim 9, Lang et al. discloses a heat exchange bundler comprising:
a first condenser section (1, see figure 2 and column 3 lines 16-18)comprising a first set of straight refrigerant passages having a first total cross-sectional area;
a second condenser section(1’, see figure 2 and column 3 lines 16-18) comprising a second set of straight refrigerant passages having a second total cross-sectional area;
an inlet header (inlet manifold 7, see figure 2 and column 3 line 18);
a first intermediate header (collecting chamber 8, see figure 2 and column 3 lines 17-18);
said first set of straight refrigerant passages each connected at a first end (left, see figure 2) to said inlet header and connected at a second end (right, see figure 2) to said intermediate header;

said second condenser section has fewer refrigerant passages than said first condenser section (see figure 2).
It is noted that Lang et al. does not disclose the cross-sectional area of each refrigerant passage in said second condenser section to be less than the cross-sectional area of each refrigerant passage in said first condenser section.
However, Beaver explicitly discloses refrigerant passages that have a smaller cross section in one portion of the heat exchanger than in another to reduce the cross sectional area of a heat exchanger (see figure 6).
Furthermore, there is a finite number of ways to reduce the total cross sectional area of refrigerant passages (reducing the number of passages, reducing the area of each passage, or some combination thereof), and there is no unexpected result from using either method.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to implement a reduced cross sectional area of each tube of the second section, as is taught by Beaver, in the heat exchanger of Lang et al, in order to better distribute the refrigerant, and therefore heat to be transferred, than would be the case with less pipes in the second section.

Claims 1-6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Molavi (US Patent Application Publication No. 2006/0278379, previously of record) in view of Higashiiue et al (US Patent Application Publication No. 2016/0245589).
Regarding claim 1, Molavi discloses a heat exchange bundle, comprising:

a second condenser section comprising a second set of straight refrigerant passages (tubes 26 within shell 22 of second shell 20b, see figure 6) having a second total cross-sectional area;
an inlet header (47a, see figures 1, 4a, and 4b; see also paragraph [0037] and figure 6);
a first intermediate header (36a, see figures 3a, 3b, and 6; see also paragraph [0034]);
said first set of straight refrigerant passages each connected at a first end to said inlet header and connected at a second end to said intermediate header (see figure 6);
said second set of straight refrigerant passages each connected at a first end to said intermediate header (see figure 6),
wherein said first condenser section and said second condenser section have an identical number of refrigerant passages.
It is noted that Molavi does not disclose that said second total cross-sectional area is less than said first total cross-sectional area, and a cross sectional area of each refrigerant passage in said second condenser section is less than a cross-sectional area of each refrigerant passage in said first condenser section.
However, Higashue et al. explicitly discloses a condenser in two portions (101 and 102, see figures 1 and 2), in which one set of heat transfer tubes (103, see figure 2 and paragraph [0030]) in a first portion has a smaller cross sectional area than the cross sectional area of another set of heat transfer tubes (104, see figure 2 and paragraph [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to use tubes with a lower total cross sectional area in the second portion than in the first portion, as is taught by Higashue et al, in the heat exchanger of Molavi, in order to reduce the 

Regarding claim 2, the heat exchanger of Molavi, and therefore of Molavi in view of Higashue et al, further comprises an outlet header (36c, see figures 6, 3a, and 3b, and paragraphs [0037]-[0039] and [0044]; this assumes a third section to header 30, in order to accommodate the 6 tubes of figure 6 instead of the 4 tubes of figures 1 and 4); and
said second set of straight refrigerant passages is each connected at a second end to said outlet header.

Regarding claim 3, Molavi further discloses the heat exchange bundle to comprise a third condenser section (20c) comprising a third set of straight refrigerant passages (tubes 26 in bundle 20c, see figures 2 and 6) having a third total cross-sectional area;
a second intermediate header (47b, see figures 4a, 4b, and 6);
said second set of straight refrigerant passages each connected at a second endto said second intermediate header (see figures 4a, 4b, and 6).
It is noted that Molavi alone does not disclose said third cross-secitonal area to be less than said second total cross-sectional area.
However, Higashue et al. explicitly discloses a condenser in two portions (101 and 102, see figures 1 and 2), in which one set of heat transfer tubes (103, see figure 2 and paragraph [0030]) in a first portion has a smaller cross sectional area than the cross sectional area of another set of heat transfer tubes (104, see figure 2 and paragraph [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to use tubes with a lower total cross sectional area in the third portion than in 

Regarding claim 4, Molavi discloses an outlet header (36c, see figures 3a, 3b, and 6; again, this assumes a third section in order to account for the additional tubes of figure 6);
said third set of straight refrigerant passages each connected at a second end to said outlet header.

Regarding claim 5, Molavi discloses a fourth condenser section (20d, see figure 6) comprising a fourth set of straight refrigerant passages (26) having a fourth total cross-sectional area;
a third intermediate header (36b);
said fourth set of straight refrigerant passages each connected at a first end to said third intermediate header (see figure 6).
It is noted that Molavi alone does not disclose said fourth cross-secitonal area to be less than said third total cross-sectional area.
However, Higashue et al. explicitly discloses a condenser in two portions (101 and 102, see figures 1 and 2), in which one set of heat transfer tubes (103, see figure 2 and paragraph [0030]) in a first portion has a smaller cross sectional area than the cross sectional area of another set of heat transfer tubes (104, see figure 2 and paragraph [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to use tubes with a lower total cross sectional area in the fourth portion than in the third portion, as is taught by Higashue et al, in the heat exchanger of Molavi, in order to reduce 

Regarding claim 6, Molavi discloses the bundle to further comprise an outlet header header (36c, see figures 3a, 3b, and 6; again, this assumes a third section in order to account for the additional tubes of figure 6);
said third set of straight refrigerant passages each connected at a second end to said outlet header.

Regarding claim 14, said straight refrigerant passages are round tubes (see figure 2).

Response to Arguments
Applicant's arguments filed December 21, 2020 have been fully considered but they are not persuasive. The reasons are as follows.
It is argued on page 8 that the specification has been amended to overcome the objections thereto. This is correct, and the objection has not been maintained.
It is argued on page 8 that replacement drawings have been submitted, and the drawings should no longer be objected to.
The replacements for figures 1 and 3 appear to still be photographs. The replacement for figure 2 is blurry, and appears to be exclusively in assorted shades of gray instead of black ink as is required. Therefore, the replacement sheets for figures 1-3 are unacceptable, and the objection has been maintained.
The examiner notes that the replacement sheets for figures 4-8 are acceptable, and are not objected to.

It is argued on page 9 that appropriate claims have been cancelled such that there are no longer duplicate claims. This is correct, and the rejection has not been maintained.
It is argued on page 9 that the limitations of claim 7 have been incorporated into claim 1, and therefore claim 1 is now patentable over Lang.
This argument is moot in view of the above, new grounds of rejection.
Furthermore, because claim 7 could have been rejected using Lang as a base reference but was not, this action has been made nonfinal.
It is argued on pages 9 and 10 that Beaver “exclusively discloses serpentine tubes”, and does not disclose or suggest straight tubes with an inlet header at one end and an intermediate header at the other end.
The examiner notes that Beaver explicitly discloses straight tubes of varied diameter in some embodiments, with serpentine fins; Beaver also explicitly discloses serpentine tubes, with each straight segment having a different diameter, in other embodiments. Beaver is explicit about each of these tube types, neither of which is in the embodiment relied upon in the previous rejection. Beaver does not explicitly state whether the relied-upon tubes are serpentine or straight. However, because Beaver does not state whether the tubes are straight or not, and because the cross section that is explicitly disclosed for the relied upon embodiment appears to be more similar to the embodiment with serpentine tubes than to the embodiment with straight tubes, the rejection has not been maintained.
This argument is also moot in view of the above, new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS K COX whose telephone number is (571)270-5530.  The examiner can normally be reached on 12:00-8:00 M-S.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXIS K. COX/
Examiner
Art Unit 3763



/A.K.C/Examiner, Art Unit 3763                                                                                                                                                                                                        /EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763